Rombauer, J.,
delivered the opinion of the Gourt.
A motion has been filed by the appellant for an ■allowance of alimony pendente lite in this court. The motion prays for an allowance of alimony in gross, in the sum of one thousand dollars, and is accompanied by .affidavits tending to show that seven hundred and fifty dollars is a reasonable amount for counsel fees in fbi,q ■court; that the greater part of the transoript fee, amount*95ing to three hundred and three dollars, remains unpaid, and that the defendant wife has no means of her own.
The motion is resisted ©n the grounds that this court' has no jurisdiction in the premises, and that the alimony ■demanded is excessive.
This court has heretofore repeatedly held that in default ©f the circuit c@urt to malte provision by way of .alimony for an appellant wife, it has power to make such provision, as incident to its appellate jurisdiction. Miller v. Miller, 14 Mo. App. 418; Dwyer v. Dwyer, 16 Mo. App. 422.
Nothing has been suggested to us on this hearing which should lead us to reconsider our former ruling. It is not claimed that this appeal is not prosecuted in good faith; the decree of divorce was granted on the ground ©f indignities, etc., the testimony is conflicting, so that the merits of the appeal are fairly debatable.
Upon sueh motion, however, not only the necessities of the wife, but the husband’s ability to pay, must likewise be taken into consideration. While the record consists of seven hundred pages, and a correct presentation of the case may involve considerable labor, it appears that the husband’s means are limited, not exceeding $15,00® in value, and consist of unproductive property.
These being the facts, we do ©rder that the appellant’s motion for alimony be sustained; that the respondent do pay the cost® of the transcript from the records •of the circuit court, remaining unpaid, not exceeding the sum of tw© hundred dollars, and also two hundred dollars for the appellant’s counsel fees in this court; that he do ■so on or before the fifth day of January next, and that in default of his complying with this order, judgment be entered against him for the sum of two hundred dollars in favor of the defendant appellant.
All the judges concur.